Citation Nr: 1035072	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for the service-
connected scar below the bridge of the nose, a residual of 
laceration of nose.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel






INTRODUCTION

The Veteran had active duty with the United States Army from 
March 1953 to March 1955, and with the United States Air Force 
from October 1955 to December 1959.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2009, the Board remanded the matter to the RO for 
further evidentiary development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA examination, and the VA 
examination was necessary to decide the issue of entitlement to 
an increased (compensable) evaluation for the service-connected 
scar below the bridge of the nose, a residual of laceration of 
nose.  

2.  The Veteran failed to appear at the examination, and he has 
not presented good cause for the failure to appear.  


CONCLUSION OF LAW

The claim for an increased rating for the service-connected scar 
below the bridge of the nose, a residual of laceration of the 
nose, must be denied as a matter of law.  38 C.F.R. § 3.655 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased, compensable rating for his 
service-connected scar below the bridge of the nose, a residual 
of laceration of nose.  

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is required.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The present matter was previously before the Board in November 
2009.  The Board remanded the matter based on a determination 
that a prior, October 2007 VA examination was not adequate to 
decide the case.  Upon remand, the Veteran was scheduled for a VA 
examination in December 2009, but that he failed to report to the 
examination.  

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, fails 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(a), (b).  The Board must determine "(1) whether the 
examination was necessary to establish entitlement to the benefit 
sought, and (2) whether the veteran lacked good cause to miss the 
scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 
(2008).

Here, the Board in November 2009 found that a VA examination was 
necessary, because the prior, October 2007 VA examination did not 
describe the service-connected scar in terms conforming to the 
rating criteria.  The claims file further shows that the Veteran 
was sent notice of the VA examination in December 2009, 
approximately two weeks prior to the examination, at his last 
address of record.  (In an even earlier notice letter, also sent 
in December 2009, the RO informed the Veteran that failure to 
appear at the examination without good cause may cause his claim 
to be denied.)  

Subsequent to his failure to appear, the Veteran has not 
submitted any correspondence.  In August 2010, the Veteran's 
service representative wrote that "there may have been 
mitigating circumstances sufficient to establish 'good 
cause'"under 38 C.F.R. § 3.655.  The representative, however, 
did not indicate what the "mitigating circumstances" may have 
been. 

In short, the Veteran was scheduled for a VA examination, which 
was necessary to decide his claim for an increased (compensable) 
evaluation for the service-connected scar below the bridge of the 
nose, a residual of laceration of nose.  He failed to appear at 
the examination, and he has not presented good cause for the 
failure to appear.  Accordingly, the claim must be denied.  
38 C.F.R. § 3.655.  

As the disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

An increased rating for the service-connected scar below the 
bridge of the nose, a residual of laceration of the nose, is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


